SiebecKER, J.
The provisions of the statute creating the “juvenile court” and defining its powers and jurisdiction show that it is a special statutory tribunal of limited jurisdiction to deal with “dependent,” “neglected,” and “delinquent” children. The provisions of the statute prescribe a special procedure for holding inquests in all cases embraced within its jurisdiction and for making orders for the care, custody, and commitment of these children in the various *502ways specified in tbe statute for the promoting of their physical, moral, and mental welfare. An examination of these statutes discloses that the proceedings provided to accomplish these purposes and objects are special in form and of the nature of those employed in civil actions. It is manifest from the scheme and object of this legislation that it was not intended in establishing the juvenile court to create a tribunal having the powers and characteristics of courts that exercise the jurisdiction of enforcing the criminal law. The inquests in cases in this court are not criminal in their substance and nature, but partake of the nature of those denominated in the law civil actions and are controlled by the practice and procedure applicable in civil cases.
By sub. 3, sec. 573 — G, Stats. 1915, conferring the right of review on appeal, it is provided that an “appeal may be taken directly to the supreme court within twenty days from date of said finding, determination or judgment, in the same manner as appeals are taken in civil actions in the circuit ■court from judgments therein.” This is significant as showing that the legislature treated any-proceeding in this court ■as a proceeding in a civil action. In the instant case this statute was not followed to obtain a review of the case on appeal to this court. The order of the lower court which it is sought to have reviewed by this court was entered December 31, 1914. The time for appealing therefrom under the above statute expired within twenty days from December 31? 1914, but nothing was done to effect an appeal within that time. On July 10, 1915, the plaintiff in error obtained a writ of error from this court to review the order committing her to the industrial school for girls. The question is pre■sented, Has she the right to prosecute this writ to obtain a review of the case by this court ? It is the established law •of this state that a writ of error can only be prosecuted from a final judgment or an award in the nature of a final judgment in proceedings according to the course of the common *503law as it existed in the territory of Wisconsin at the time of the adoption of the state constitution. Crocker v. State, 60 Wis. 553, 19 N. W. 435; Buttrick v. Roy, 72 Wis. 164, 39 N. W. 345; Jackson v. State, 92 Wis. 422, 66 N. W. 393; State ex rel. Andrews v. Oshkosh, 84 Wis. 548, 54 N. W. 1095; Ætna A. & L. Co. v. Lyman, 155 Wis. 135, 144 N. W. 278. We have shown that the juvenile court proceedings are special proceedings for the exercise of the special limited jurisdiction of this court, as conferred by statute, and that its proceedings are not according to the course of the common law. In such cases there is no right of review by writ of error and the parties aggrieved are limited to an appeal as given by statute. The statute grants to such parties an appeal upon the terms specified and limits the time of taking it to twenty days from the entry of the finding, determination, or judgment. This statute was not complied with in this case. Upon the record and proceedings taken the writ of error must be quashed.
By the Court. — The writ of error is quashed.